


SECOND AMENDMENT AND CONSENT TO
AMENDED AND RESTATED REVOLVING LOAN AND SECURITY AGREEMENT




THIS SECOND AMENDMENT AND CONSENT TO AMENDED AND RESTATED REVOLVING LOAN AND
SECURITY AGREEMENT (this “Amendment”) dated as of March 31, 2014 is by and among
THE PRIVATEBANK AND TRUST COMPANY, an Illinois banking corporation (together
with its successors and assigns, “Administrative Agent”) in its capacity as
administrative agent for the Lenders (as defined below), the Lenders,
DIVERSICARE MANAGEMENT SERVICES CO., a Tennessee corporation, and certain of its
affiliates parties hereto identified on the signature pages as “Original
Borrower” (individually and collectively, “Original Borrower”), and DIVERSICARE
OF BIG SPRINGS, LLC, a Delaware limited liability company (“New Borrower”). New
Borrower and Original Borrower are hereinafter referred to individually and
collectively as, “Borrower”.
RECITALS:
WHEREAS, Original Borrower, Administrative Agent, and the financial institutions
signatories thereto (the “Lenders”) are parties to that certain Amended and
Restated Revolving Loan and Security Agreement dated as of April 30, 2013, as
amended by that certain First Amendment and Consent to Amended and Restated
Revolving Loan and Security Agreement dated as of November 1, 2013 (as the same
may be further amended or modified from time to time, the “Loan Agreement”); all
capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Loan Agreement; and
WHEREAS, Borrower, Administrative Agent and Lenders desire to amend the Loan
Agreement as provided in and subject to the terms and conditions of this
Amendment.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto (intending to
be legally bound) hereby agree as follows:
1.Consent. Subject to the satisfaction of the conditions set forth in Section 7
below and in reliance upon the representations and warranties set forth in
Section 6 below, Administrative Agent and the Lenders (as the Required Lenders
pursuant to the Loan Agreement) hereby consent to the formation by Diversicare
Leasing Company II, LLC (“DLC II”), of New Borrower, a wholly-owned subsidiary
of DLC II, for the purpose of entering into the long term facility lease with
Triple Springs, Inc., an Alabama corporation, as lessor, for the skilled nursing
facility located at 500 St. Clair Avenue, in Huntsville, Alabama, generally
known as Big Springs Manor.
2.    Joinder and Assumption. From and after the date hereof, New Borrower
hereby absolutely and unconditionally (i) joins as and becomes a party to the
Loan Agreement as a Borrower thereunder and to each Financing Agreement to which
Original Borrower is a party, (ii) assumes, as a joint and several obligor
thereunder, all of the obligations, liabilities and indemnities of a Borrower
under the Loan Agreement and all other Financing Agreements, (iii) covenants and
agrees to be bound by and adhere to all of the terms, covenants, waivers,
releases, agreements and conditions of or respecting a Borrower with respect to
the Loan Agreement and the other Financing Agreements and all of the
representations and warranties contained in the Loan Agreement and the other
Financing Agreements with respect to New Borrower, and (iv) collaterally assigns
and transfers to Administrative Agent (for the benefit of Lenders and itself)
and hereby grants to Administrative Agent (for the benefit of Lenders and
itself) a continuing first-priority security interest in all of New Borrower’s
now owned and existing and hereafter acquired and arising Collateral, as
collateral security for the prompt and complete payment and performance when due
(whether at the stated maturity, by acceleration or otherwise) of all of the
Liabilities. New Borrower hereby authorizes Administrative Agent to file at any
time uniform commercial code financing statements in such jurisdictions and
offices as Administrative Agent deems necessary in connection with the
perfection of a security interest in all of New Borrower’s now owned or
hereafter arising or acquired Collateral, including, without limitation,
Accounts and Deposit Accounts of New Borrower, and all proceeds and products
thereof. From and after the date hereof, any reference to the term “Borrower” in
the Loan Agreement and the Financing Agreements shall also include New Borrower.
3.    Supplementation of Certain Disclosure Schedules. In connection with the
joinder of New Borrower to the Loan Agreement, Schedule 1 (Borrowers), Schedule
1.1(a) (Facilities), Schedule 7.8 (Names), Schedule 7.12 (Organizational Chart),
Schedule 7.33 (Capitalization) and Schedule 7.36 (Commercial Leases) of the Loan
Agreement shall be supplemented from and after the date of this Amendment as set
forth on the applicable and respective schedules attached hereto and made a part
hereof so that such schedules shall reflect the matters intended to be shown
thereon as of the date of this Amendment.
4.    Amendments to Loan Agreement. Subject to the terms and conditions
contained herein, Borrower, Administrative Agent and Lenders hereby amend the
Loan Agreement as follows:
(a)    The following definitions shall be inserted in correct alphabetical order
into Section 1.1 of the Loan Agreement:
(i)    “Big Spring Facility” means the skilled nursing facility located at 500
St. Clair Avenue, in Huntsville, Alabama, generally known as Big Springs Manor.
(ii)    “Triple Springs” means Triple Springs, Inc., an Alabama corporation.
(iii)    “Triple Springs Lease Documents” means, collectively, that certain
Lease dated as of January 22, 2014 (and commencing on March 1, 2014) between
Triple Springs, as Lessor, and New Borrower, as Lessee, for the Big Springs
Facility, and the documents, instruments and agreements executed in connection
therewith, in each case as the same may be amended or modified in conformity
with Section 9.16 of the Loan Agreement.
(b)    The definition of “Borrowing Base” in Section 1.1 of the Loan Agreement
is hereby amended and restated in its entirety as follows:
“Borrowing Base means with respect to any Borrower, at any time, without
duplication, an amount equal to the lesser of (i) the Maximum Revolving Facility
or (ii) up to eighty percent (80%) of the face amount (less discounts, credits
and allowances which have knowingly been taken by or granted to Account Debtor
in connection therewith) of all existing Eligible Accounts that are set forth in
the Schedule of Accounts then most recently delivered by Borrower to
Administrative Agent.”
(c)    The definition of “Eligible Accounts” in Section 1.1 of the Loan
Agreement is hereby amended by inserting the following new subsection (i) at the
end of subsection (h) thereof:
(i)    notwithstanding the ninety (90) day periods prescribed by subsection (a)
above (and subsection (i) after the proviso immediately below), solely for the
six (6) month period from March 31, 2014 through and including September 30,
2014, and solely with respect to Accounts of Borrower generated by the
operations of the CHP Facilities, the Twinbrook Facility and the Big Springs
Facility, Accounts that are to be paid pursuant to a Medicare Provider Agreement
or a Medicaid Provider Agreement, Private Insurance Managed Care Accounts, or
any otherwise Eligible Accounts, which do not remain unpaid more than one
hundred eighty (180) days from the invoice date, shall be Eligible Accounts;
provided, however, Private Pay Accounts and Medicaid pending Accounts shall not
be considered Eligible Accounts; and, provided further, one hundred percent
(100%) of all credit amounts in any of the foregoing Eligible Account categories
shall be deducted from the “current” Accounts as reasonably determined by the
Administrative Agent in its reasonable credit judgment.
(d)    The definition of “Financing Agreements” in Section 1.1 of the Loan
Agreement shall hereafter be deemed to also include this Amendment and each of
the documents identified in Sections 7(c), (d), (e), and (n) in this Amendment.
(e)    The definition of “Maximum Revolving Facility” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
“Maximum Revolving Facility” means an amount equal to Twenty-Two Million Five
Hundred Thousand and No/100 Dollars ($22,500,000.00); provided, however, solely
from March 31, 2014 through and including September 30, 2014, an amount equal to
Twenty-Seven Million Five Hundred Thousand and No/100 Dollars ($27,500,000.00)
and immediately thereafter Twenty-Two Million Five Hundred Thousand and No/100
Dollars ($22,500,000.00).
(f)    The definition of “Restricted Agreements” in Section 1.1 of the Loan
Agreement shall hereafter be deemed to also include the Triple Springs Lease
Documents.
(g)    The definition of “Revolving Loan Commitment” in Section 1.1 of the Loan
Agreement is hereby amended and restated in its entirety as follows:
“Revolving Loan Commitment” means, as to any Lender, such Lender’s commitment to
make Loans, and to issue or participate in Letters of Credit, under this
Agreement. The amount of each Lender’s Revolving Loan Commitment is set forth on
Annex A attached hereto and made a part hereof (as amended, modified or
supplemented from time to time in accordance with the terms hereof).
(h)    Each of the amounts identified in the “Dollar Allocation” designations
set forth in Annex A to the Loan Agreement are hereby respectively amended and
restated in their entirety as follows:
(i)    The PrivateBank and Trust Company - from March 31, 2014 through and
including September 30, 2014, an amount equal to $12,903,846.15, and immediately
thereafter $10,557,692.30;
(ii)    Bankers Trust Company – from March 31, 2014 through and including
September 30, 2014, an amount equal to $5,288,461.54, and immediately thereafter
$4,326,923.07;
(iii)    CIT Finance LLC - from March 31, 2014 through and including September
30, 2014, an amount equal to $5,923,076.92, and immediately thereafter
$4,846,153.84; and
(iv)    BOKF, NA d/b/a Bank of Oklahoma - from March 31, 2014 through and
including September 30, 2014, an amount equal to $3,384,615.39, and immediately
thereafter $2,769,230.77.
5.    No Other Amendments. Borrower acknowledges and expressly agrees that this
Amendment is limited to the extent expressly set forth herein and shall not
constitute a modification or amendment of the Loan Agreement or any other
Financing Agreements or a course of dealing at variance with the terms or
conditions of the Loan Agreement or any other Financing Agreements (other than
as expressly set forth in this Amendment, the Second Note Modifications, the
First Pledge Amendment (each as defined below) and the signed Reaffirmation
attached hereto).
6.    Representations and Warranties. Borrower hereby represents and warrants to
and in favor of Administrative Agent and Lenders, which representations and
warranties shall survive the execution and delivery hereof, as follows:
(a)    Each of the representations and warranties of each Borrower (including
Original Borrower and New Borrower) contained in the Loan Agreement and the
other Financing Agreements to which Borrower is a party are true and correct in
all material respects (without duplication of any materiality carve out already
provided therein) on and as of the date hereof, in each case as if made on and
as of such date, other than representations and warranties that expressly relate
solely to an earlier date (in which case such representations and warranties
were true and correct on and as of such earlier date); the principal place of
business and chief executive office for New Borrower is as set forth on Schedule
1 (as revised pursuant to Section 3 hereof);
(b)    New Borrower has the limited liability company power and authority (i) to
enter into the Loan Agreement as amended by this Amendment and (ii) to do all
acts and things as are required or contemplated hereunder to be done, observed
and performed by New Borrower;
(c)    This Amendment has been duly authorized, validly executed and delivered
by one or more Duly Authorized Officers of Borrower, and each of this Amendment,
the Loan Agreement as amended hereby, and each of the other Financing Agreements
to which Borrower is a party, constitutes the legal, valid and binding
obligations of Borrower, enforceable against Borrower in accordance with their
respective terms, subject to bankruptcy, insolvency or other similar laws
affecting the enforcement of creditor’s rights and remedies generally;
(d)    The execution and delivery of this Amendment and performance by Borrower
under this Amendment, the Loan Agreement and each of the other Financing
Agreements to which Borrower is a party do not and will not require the consent
or approval of any regulatory authority or governmental authority or agency
having jurisdiction over Borrower that has not already been obtained, nor be in
contravention of or in conflict with the organizational documents of Borrower,
or any provision of any statute, judgment, order, indenture, instrument,
agreement, or undertaking, to which Borrower is party or by which Borrower’s
respective assets or properties are bound; and
(e)    No Default or Event of Default will result after giving effect to this
Amendment, and no event has occurred that has had or could reasonably be
expected to have a Material Adverse Effect after giving effect to this
Amendment.
7.    Conditions Precedent to Effectiveness of this Amendment. The consent set
forth in Section 1 hereof and the amendments contained in Section 4 of this
Amendment shall become effective on the date hereof as long as each of the
following conditions precedent is satisfied as determined by Administrative
Agent:
(a)    all of the representations and warranties of Borrower under Section 6
hereof, which are made as of the date hereof, are true and correct;
(b)    receipt by Administrative Agent of duly executed signature pages to this
Amendment from Borrower;
(c)    receipt by Administrative Agent of duly executed signature pages to
(collectively, the “Second Note Modifications”) the Second Modifications to
Amended and Restated Revolving Credit Notes dated as of the date hereof from
Borrower (to, respectively, PrivateBank and Bankers Trust Company) and to the
Second Modifications to Revolving Credit Notes dated as of the date hereof from
Borrower (to, respectively, Bank of Oklahoma and CIT Finance LLC);
(d)    receipt by Administrative Agent of a duly executed signature page to the
Reaffirmation of Amended and Restated Guaranty from Guarantor, as provided in
the attachment hereto (“Guaranty Reaffirmation”);
(e)    receipt by Administrative Agent of duly executed signature pages to the
First Amendment to Pledge Agreement dated as of the date hereof, among DLC II,
New Borrower, Borrower Agent and Administrative Agent (the “First Pledge
Amendment”);
(f)    receipt by Administrative Agent of copies of resolutions of the governing
body of New Borrower authorizing the execution, delivery and performance by New
Borrower of the Loan Agreement, as amended by this Amendment, and each of the
other instruments, agreements and documents entered into in connection with this
Amendment to which New Borrower is a party (including with respect to the
security interest and equity pledge provided in favor of Administrative Agent),
certified by a Duly Authorized Officer of New Borrower;
(g)    receipt by Administrative Agent of copies of resolutions of the governing
body of Original Borrower authorizing the execution, delivery and performance by
Original Borrower of this Amendment and each of the other instruments,
agreements and documents entered into in connection with this Amendment to which
Original Borrower is a party, certified by a Duly Authorized Officer of Original
Borrower;
(h)    receipt by Administrative Agent of UCC tax, lien, pending suit,
bankruptcy and judgment searches on New Borrower (and each of its trade names
and assumed names), and UCC lien searches on Original Borrower, each as of a
recent date, the results of which must be in form and substance acceptable to
Administrative Agent;
(i)    receipt by Administrative Agent of good standing certificates for New
Borrower from the Delaware Secretary of State and certificates of authorization
for New Borrower from the Secretary of State of the State of Alabama (as of a
recent date), and for Original Borrower from the Secretary of State of its
respective state of organization and its respective principal place of business
(each as of a recent date);
(j)    receipt by Administrative Agent of an opinion of Harwell Howard Hyne
Gabbert & Manner, the legal counsel to Borrower and Guarantor, in form and
substance reasonably satisfactory to Administrative Agent;
(k)    receipt by Administrative Agent of a certified copy of New Borrower’s
certificate of formation, certified by the Delaware Secretary of State (as of a
recent date);
(l)    receipt by Administrative Agent of a true, correct and complete copy of
the operating agreement of New Borrower, certified by a Duly Authorized Officer
of New Borrower;
(m)    UCC Financing Statements, as requested by Administrative Agent, naming
New Borrower as debtor and Administrative Agent as secured party with respect to
the Collateral, together with such UCC termination statements necessary to
release all Liens (other than Permitted Liens) in any of the Collateral except
Administrative Agent, and other documents as Administrative Agent deems
necessary or appropriate, shall have been filed in all jurisdictions that
Administrative Agent deems necessary or advisable;
(n)    receipt of a Second Amendment to the Blocked Account Agreement, in form
and substance reasonably acceptable to Administrative Agent;
(o)    receipt of certificates from Borrower’s insurance carriers evidencing
Administrative Agent as additional insured with respect to New Borrower’s
general liability insurance;
(p)    receipt by Administrative Agent of a true, correct and complete copy of
the Management Agreement between New Borrower and Manager, certified by a Duly
Authorized Officer of New Borrower;
(q)    receipt by Administrative Agent of a true, correct and complete copy of
the Triple Springs Lease Documents, certified by a Duly Authorized Officer of
New Borrower;
(r)    receipt by Administrative Agent of a duly signed and completed Perfection
Certificate with respect to New Borrower;
(s)    UCC Amendment Statement naming DLC II as debtor and Administrative Agent
as secured party with respect to the equity of New Borrower pledged pursuant to
the First Pledge Amendment, and a UCC Amendment Statement naming Diversicare
Management Services Co. as debtor and Administrative Agent as secured party to
reflect the increase in indebtedness (and payment of tax due as a result
thereof), shall have been filed in all jurisdictions that Administrative Agent
deems necessary or advisable (including the Tennessee Secretary of State);
(t)    receipt by Administrative Agent of copies of resolutions of the governing
body of DLC II authorizing the execution, delivery and performance by DLC II of
the First Pledge Amendment, certified by a Duly Authorized Officer of DLC II;
(u)    receipt by Administrative Agent of copies of resolutions of the governing
body of Guarantor authorizing the execution, delivery and performance by
Guarantor of the Guaranty Reaffirmation, certified by a Duly Authorized Officer
of Guarantor;
(v)    receipt by Administrative Agent of copies of the supplemented Schedule 1
(Borrowers), Schedule 1.1(a) (Facilities), Schedule 7.8 (Names), Schedule 7.12
(Organizational Chart), Schedule 7.33 (Capitalization) and Schedule 7.36
(Commercial Leases) of the Loan Agreement;
(w)    receipt by Administrative Agent of a Second Amendment to the Term Loan
Agreement dated of even date herewith by and among the Affiliated Term
Borrowers, the Lenders and the Administrative Agent, and the Reaffirmation and
Consent thereto from Guarantor as provided in the attachment thereto;
(x)    receipt of any applicable Letter of Credit Document (including an
amendment to the Master Letter of Credit Agreement or an entirely new Master
Letter of Credit Agreement) as Administrative Agent may require in connection
with this Amendment;
(y)    receipt of a fully completed Borrowing Base Certificate, signed on behalf
of Borrower by a Duly Authorized Officer; and
(z)    receipt by Administrative Agent of such other certificates, schedules,
exhibits, documents, opinions, instruments, reaffirmations, amendments or
consents Administrative Agent may reasonably require, if any.
8.    Reaffirmation; References to Loan Agreement; Etc.
(a)    Borrower acknowledges and agrees that all of Borrower’s obligations and
Liabilities under the Loan Agreement and the other Financing Agreements, as
amended hereby, are and shall be valid and enforceable and shall not be impaired
or limited by the execution or effectiveness of this Amendment. The first
priority perfected security interests and Liens and rights in the Collateral
securing payment of the Liabilities are hereby ratified and confirmed by
Borrower in all respects.
(b)    Upon the effectiveness of this Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import shall mean and be a reference to the Loan Agreement, as amended by this
Amendment.
(c)    The failure by Administrative Agent, at any time or times hereafter, to
require strict performance by any Borrower of any provision or term of the Loan
Agreement, this Amendment or any of the Financing Agreements shall not waive,
affect or diminish any right of Administrative Agent hereafter to demand strict
compliance and performance herewith or therewith. Any suspension or waiver by
Administrative Agent of a breach of this Amendment or any Event of Default under
or pursuant to the Loan Agreement shall not, except as expressly set forth in a
writing signed by Administrative Agent, suspend, waive or affect any other
breach of this Amendment or any Event of Default under or pursuant to the Loan
Agreement, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. None of the undertakings, agreements,
warranties, covenants and representations of any Borrower contained in this
Amendment, shall be deemed to have been suspended or waived by Administrative
Agent unless such suspension or waiver is (i) in writing and signed by
Administrative Agent (and, if applicable, the Required Lenders) and (ii)
delivered to Borrower by Administrative Agent or its counsel.
(d)    In no event shall Administrative Agent’s execution and delivery of this
Amendment establish a course of dealing among Administrative Agent, any
Borrower, pledgor or Guarantor or any other obligor, or in any other way
obligate Administrative Agent to hereafter provide any amendments or
modifications or, if at any time applicable, consents or waivers with respect to
the Loan Agreement or any other Financing Agreement. The terms and provisions of
this Amendment shall be limited precisely as written and shall not be deemed (x)
to be a consent to any amendment or modification of any other term or condition
of the Loan Agreement or of any of the Financing Agreements (except as expressly
provided herein or in the other documents entered into in connection herewith,
including the Second Note Modifications, the First Pledge Amendment, and the
Guaranty Reaffirmation); or (y) to prejudice any right or remedy which
Administrative Agent may now have under or in connection with the Loan Agreement
or any of the other Financing Agreements. In the event an ambiguity or question
of intent or interpretation arises, this Amendment shall be construed as if
drafted jointly by the parties hereto, and no presumption or burden of proof
shall arise favoring or disfavoring any party by virtue of the authorship of any
of the provisions of this Amendment.
(e)    Except as expressly provided herein (or in the other documents entered
into in connection herewith, including the Second Note Modifications, the First
Pledge Amendment, and the Guaranty Reaffirmation), the Loan Agreement and all of
the other Financing Agreements shall remain unaltered, and the Loan Agreement
and all of the other Financing Agreements shall remain in full force and effect
and are hereby ratified and confirmed in all respects.
(f)    Borrower shall deliver to Administrative Agent when available a true,
correct and complete copy of the applicable nursing home license for New
Borrower.
9.    Release.
(a)    In consideration of, among other things, the consent and amendments
provided for herein, and for other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, Borrower (on behalf of themselves
and their respective subsidiaries, Affiliates, successors and assigns), and, to
the extent permitted by applicable law and the same is claimed by right of,
through or under the above, for their past, present and future employees,
directors, members, managers, partners, agents, representatives, officers,
directors, and equity holders (all collectively, with Borrower, the “Releasing
Parties”), do hereby unconditionally, irrevocably, fully, and forever remise,
satisfy, acquit, release and discharge Administrative Agent, Issuing Lender, and
Lenders and each of Administrative Agent’s, Issuing Lender’s and Lender’s past,
present and future officers, directors, agents, employees, attorneys, parent,
shareholders, successors, assigns, subsidiaries and Affiliates and all other
persons and entities to whom Administrative Agent or Lenders would be liable if
such persons or entities were found in any way to be liable to any of the
Releasing Parties (collectively, the “Lender Parties”), of and from any and all
manner of action and actions, cause and causes of action, claims, cross-claims,
charges, demands, counterclaims, suits, proceedings, disputes, debts, dues, sums
of money, accounts, bonds, covenants, contracts, controversies, damages,
judgments, liabilities, damages, costs, expenses, executions, liens, claims of
liens, claims of costs, penalties, attorneys’ fees, or any other compensation,
recovery or relief on account of any liability, obligation, demand, proceedings
or cause of action of whatever nature, whether in law, equity or otherwise
(including, without limitation, those arising under 11 U.S.C. §§ 541-550 and
interest or other carrying costs, penalties, legal, accounting and other
professional fees and expenses, and incidental, consequential and punitive
damages payable to third parties), whether known or unknown, fixed or
contingent, joint and/or several, secured or unsecured, due or not due, primary
or secondary, liquidated or unliquidated, contractual or tortious, direct,
indirect, or derivative, asserted or unasserted, foreseen or unforeseen,
suspected or unsuspected, now existing, heretofore existing or which may have
heretofore accrued against any or all of Lender Parties, whether held in a
personal or representative capacity, that the Releasing Parties (or any of them)
have or may have against the Lender Parties or any of them (whether directly or
indirectly) and which are based on any act, fact, event, action or omission or
any other matter, condition, cause or thing occurring at or from any time prior
to and including the date hereof in any way, directly or indirectly arising out
of, connected with or relating to this Amendment, the Loan Agreement or any
other Financing Agreement and the transactions contemplated hereby and thereby,
the Collateral or the Liabilities, and all other agreements, certificates,
instruments and other documents and statements (whether written or oral) related
to any of the foregoing, other than any applicable good faith claim as to which
a final determination is made in a judicial proceeding (in which Administrative
Agent and any of the Released Parties have had an opportunity to be heard) which
determination includes a specific finding that Administrative Agent acted in a
grossly negligent manner or with actual willful misconduct or illegal activity.
Borrower acknowledges that Administrative Agent and Lenders are specifically
relying upon the representations, warranties and agreements contained herein and
that such representations, warranties and agreements constitute a material
inducement to Administrative Agent and Lenders in entering into this Amendment.
(b)    Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.
(c)    To the furthest extent permitted by law, Borrower hereby knowingly,
voluntarily, intentionally and expressly waives and relinquishes any and all
rights and benefits that it respectively may have as against Lender Parties
under any law, rule or regulation of any jurisdiction that would or could have
the effect of limiting the extent to which a general release extends to claims
which a Lender Party or Releasing Party does not know or suspect to exist as of
the date hereof. Borrower hereby acknowledges that the waiver set forth in the
prior sentence was separately bargained for and that such waiver is an essential
term and condition of this Amendment (and without which the consent in Section 1
and the amendments in Section 4 hereof would not have been agreed to by
Administrative Agent and Lenders).
10.    Costs and Expenses. Without limiting the obligation of Borrower to
reimburse Administrative Agent for all costs, fees, disbursements and expenses
incurred by Administrative Agent as specified in the Loan Agreement, Borrower
agrees to and shall pay on demand all reasonable costs, fees, disbursements and
expenses of Administrative Agent in connection with the preparation,
negotiation, revision, execution and delivery of this Amendment and the other
agreements, amendments, modifications, reaffirmations, instruments and documents
contemplated hereby, including, without limitation, reasonable attorneys’ fees
and out-of-pocket expenses.
11.    Financing Agreement. This Amendment shall constitute a Financing
Agreement.
12.    Titles. Titles and section headings herein shall be without substantive
meaning and are provided solely for the convenience of the parties.
13.    Severability; Etc. Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under applicable law, such provision shall be ineffective only to the
extent of such prohibition or invalidity, without invalidating the remainder of
such provisions or the remaining provisions of this Amendment. The parties
hereto have participated jointly in the negotiation and drafting of this
Amendment. In the event an ambiguity or question of intent or interpretation
arises, this Amendment shall be construed as if drafted jointly by the parties
hereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any of the provisions of
this Amendment.
14.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns;
provided, however, no Borrower may assign any of its respective rights or
obligations under this Amendment without the prior written consent of
Administrative Agent.
15.    Further Assurances. Borrower shall, at its own cost and expense, cause to
be promptly and duly taken, executed, acknowledged and delivered all such
further acts, certificates, instruments, reaffirmations, amendments, documents
and assurances as may from time to time be necessary or as Administrative Agent
may from time to time reasonably request in order to more fully carry out the
intent and purposes of this Amendment and the other documents entered into in
connection herewith, including, without limitation, the Second Note
Modifications, the First Pledge Amendment, and the Guaranty Reaffirmation.
16.    Counterparts; Faxes. This Amendment may be executed in multiple
counterparts, each of which shall be deemed to be an original and all of which
when taken together shall constitute one and the same agreement. A signature
hereto sent or delivered by facsimile or other electronic transmission shall be
as legally binding and enforceable as a signed original for all purposes.
17.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of Illinois, without
regard to conflict of law principles.
[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have duly executed this Second Amendment
and Consent to Amended and Restated Revolving Loan and Security Agreement as of
the day and year first above written.
ORIGINAL BORROWER:


BORROWER:
DIVERSICARE MANAGEMENT SERVICES CO.
ADVOCAT ANCILLARY SERVICES, INC.
ADVOCAT FINANCE, INC.
DIVERSICARE MANAGEMENT SERVICES CO.
ADVOCAT DISTRIBUTION SERVICES, INC.
DIVERSICARE ASSISTED LIVING SERVICES, INC.
DIVERSICARE ASSISTED LIVING SERVICES NC, LLC
DIVERSICARE LEASING CORP.
STERLING HEALTH CARE MANAGEMENT, INC.


By:
/s/James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer



SENIOR CARE CEDAR HILLS, LLC
SENIOR CARE GOLFCREST, LLC
SENIOR CARE GOLFVIEW, LLC
SENIOR CARE SOUTHERN PINES, LLC
BY:
SENIOR CARE FLORIDA LEASING, LLC, its sole member
 
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer





SENIOR CARE FLORIDA LEASING, LLC
DIVERSICARE AFTON OAKS, LLC
DIVERSICARE BRIARCLIFF, LLC
DIVERSICARE CHISOLM, LLC
DIVERSICARE HARTFORD, LLC
DIVERSICARE HILLCREST, LLC
DIVERSICARE LAMPASAS, LLC
DIVERSICARE PINEDALE, LLC
DIVERSICARE WINDSOR HOUSE, LLC
DIVERSICARE YORKTOWN, LLC
DIVERSICARE ROSE TERRACE, LLC
DIVERSICARE THERAPY SERVICES, LLC
DIVERSICARE HIGHLANDS, LLC
BY:
DIVERSICARE LEASING CORP., its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer
DIVERSICARE ASSISTED LIVING SERVICES NC I, LLC
DIVERSICARE ASSISTED LIVING SERVICES NC II, LLC
BY:
DIVERSICARE ASSISTED LIVING SERVICES NC, LLC, its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer



DIVERSICARE BALLINGER, LLC
DIVERSICARE DOCTORS, LLC
DIVERSICARE ESTATES, LLC
DIVERSICARE HUMBLE, LLC
DIVERSICARE KATY, LLC
DIVERSICARE NORMANDY TERRACE, LLC
DIVERSICARE TREEMONT, LLC
DIVERSICARE PARIS, LLC
BY:
DIVERSICARE TEXAS I, LLC, its sole member
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer



DIVERSICARE TEXAS I, LLC
By:
/s/James R. McKnight, Jr.
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer

DIVERSICARE OF CHANUTE, LLC
DIVERSICARE OF COUNCIL GROVE, LLC
DIVERSICARE OF HAYSVILLE, LLC
DIVERSICARE OF SEDGWICK, LLC
DIVERSICARE OF LARNED, LLC
BY:
Diversicare Kansas, LLC
its sole member
 
 
 
By:
/s/James R. McKnight, Jr.
 
Name:
James R. McKnight, Jr.
 
Its:
Executive Vice President & Chief Financial Officer







DIVERSICARE HOLDING COMPANY, LLC


By: /s/James R. McKnight, Jr.        
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer





DIVERSICARE KANSAS, LLC




By: /s/James R. McKnight, Jr.        
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer





DIVERSICARE LEASING COMPANY II, LLC




By:/s/James R. McKnight, Jr.            
Name:
James R. McKnight, Jr.

Its:
Executive Vice President and

Chief Financial Officer




DIVERSICARE OF SENECA PLACE, LLC
DIVERSICARE OF BRADFORD PLACE, LLC
DIVERSICARE OF PROVIDENCE, LLC
DIVERSICARE OF SIENA WOODS, LLC
DIVERSICARE OF ST. THERESA, LLC


By:
DIVERSICARE LEASING COMPANY II, LLC, its sole member





By: /s/James R. McKnight, Jr.        
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer









NEW BORROWER:


DIVERSICARE OF BIG SPRINGS, LLC


By:
DIVERSICARE LEASING COMPANY II, LLC, its sole member



By: /s/James R. McKnight, Jr.        
Name:
James R. McKnight, Jr.
Its:
Executive Vice President & Chief Financial Officer







Acknowledged and Agreed:
DIVERSICARE HEALTHCARE SERVICES, INC. (F/K/A ADVOCAT INC.)
/s/Kelly J. Gill
 
Name:
Kelly J. Gill
 
Its:
President and Chief Executive Officer
 





ADMINISTRATIVE AGENT:


THE PRIVATEBANK AND TRUST COMPANY, in its capacity as administrative agent


By:/s/Adam D. Panos                
Name: Adam D. Panos
Its: Managing Director




LENDER:


THE PRIVATEBANK AND TRUST COMPANY


By:/s/Adam D. Panos                
Name: Adam D. Panos
Its: Managing Director




LENDER:
BANKERS TRUST COMPANY
By: /s/Jon M. Doll            
 
Name:
Jon M. Doll
 
Its:
Vice President
 





LENDER:
BOKF, NA D/B/A BANK OF OKLAHOMA
By: /s/Ryan Kirk            
 
Name:
Ryan Kirk
 
Its:
Vice President
 





LENDER:
CIT FINANCE LLC
By: /s/Barbara Perich            
 
Name:
Barbara Perich
 
Its:
Director
 







REAFFIRMATION OF AMENDED AND RESTATED GUARANTY


The undersigned (“Guarantor”) hereby (i) confirms and agrees with The
PrivateBank and Trust Company, an Illinois banking corporation in its capacity
as administrative agent (together with its successors and assigns,
“Administrative Agent”) that Guarantor’s Amended and Restated Guaranty dated as
of April 30, 2013 made in favor of Administrative Agent (as amended or modified,
“Guaranty”), remains in full force and effect and is hereby ratified and
confirmed in all respects, including with regard to the Amended and Restated
Revolving Loan and Security Agreement dated as of April 30, 2013, as amended by
that certain First Amendment and Consent to Amended and Restated Revolving Loan
and Security Agreement, and as further amended by the foregoing Second Amendment
and Consent to Amended and Restated Revolving Loan and Security Agreement
(“Amendment”), and each reference to the term “Borrower” in the Guaranty shall
also include New Borrower and each reference to the “Loan Agreement” shall refer
to the Loan Agreement as amended by the Amendment; (ii) represents and warrants
to Administrative Agent, which representations and warranties shall survive the
execution and delivery hereof, that Guarantor’s representations and warranties
contained in the Guaranty are true and correct as of the date hereof, with the
same effect as though made on the date hereof, except to the extent that such
representations expressly related solely to an earlier date, in which case such
representations were true and correct on and as of such earlier date (and except
for the representations in Section 10(b) thereof which were true and correct on
and as of the date when made); (iii) agrees and acknowledges that such
ratification and confirmation is not a condition to the continued effectiveness
of the Amendment or the Guaranty; and (iv) agrees that neither such ratification
and confirmation, nor Administrative Agent’s solicitation of such ratification
and confirmation, constitutes a course of dealing giving rise to any obligation
or condition requiring a similar or any other ratification or confirmation from
the undersigned with respect to subsequent amendments or modifications, if any,
to the Loan Agreement, as amended by the Amendment or any other Financing
Agreement (as defined in the Loan Agreement, as amended by the Amendment). The
execution, delivery and effectiveness of this instrument shall not operate as a
waiver of any right, power or remedy of Administrative Agent under or pursuant
to the Guaranty. Guarantor acknowledges and agrees that Guarantor has received
and reviewed a fully-executed copy of the Amendment (and any other instrument,
document or agreement executed or delivered in connection therewith) and
understands the contents thereof. A signature hereto sent or delivered by
facsimile or other electronic transmission shall be as legally binding and
enforceable as a signed original for all purposes. This instrument shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Illinois, without regard to conflict of law principles.
Dated as of: March __, 2014
DIVERSICARE HEALTHCARE SERVICES, INC. (F/K/A ADVOCAT INC.)


By:/s/Kelly J. Gill                
Name:    Kelly J. Gill
Its:    President and Chief Executive Officer


